Title: Joseph Delaplaine to Thomas Jefferson, 17 August 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,  Philadelphia August 17th 1814
            I have been favoured with your obliging letter of the 9th instant, accompanied by another to Mr Gabriel Stuart, and at the same time received your engraved portrait of Americus Vespusius in perfect safety. For these marks of your kindness be pleased to accept my sincere thanks
            The print of Vespucius is much admired by our artists, and is to be engraved in the line by one of our best engravers.
            Have the goodness to inform me what date the elogium eulogium,  from which the print is taken, bears. This will be mentioned with my engraving, & at the same time I shall also state that it was furnished by yourself, an attention which I conceive to be justly due to you.
            Your letter to Mr Stuart
   *He spells his name Stu, I am informed, and not Stew
 I read with peculiar pleasure and believe it to be, in every respect, well calculated to answer my purpose, and cannot fail to be perfectly satisfactory to himself. Agreeably to your request I lost no time in forwarding it to him.
            At your suggestion I enquired at the Loganian & other libraries for the work of De Bry, but in vain. In speaking to my worthy friend Dr Barton on the subject, he informed me that he believed the work was not in America except in your possession. He spoke of its great value, and I at the same time mentioned that it contained an
			 engraved portrait of Columbus, and that De Bry says it was given to him by the painter who drew the portrait of Columbus. That I derived this information from you & it added further, that an account acco of the print accompanied it which should give it some authority.
            After this Dr Barton went to his library & produced the History of America in Spanish, entitled “Historia Del Nuevo-Mundo Escribíala D. Juan Baut. Munoz Tomo 1.
            En Madrid Por La viuda De Ibarra M.D.C.C.X.C.I.I.I.” a work with which you are doubtless acquainted. It is in one vol. when that was finished the author died. It contains an engraved portrait of Columbus beautifully engraved executed in the line. Dr Barton spoke in high terms of the print & presumed it bore the stamp of unquestionable authority, as the work was undertaken at the instance of the
			 King of Spain, and as an account of the print and painting, which he conceived favourable, was given by the
			 Author of the book, which I now transcribe for you least lest the work should not be in your possession. Several gentlemen enjoying a literary name with us attempted
			 a its translation, each differing from the other, and neither satisfying me. My object is, of course, to ascertain, positively, whether the painting from which the engraving is taken, bears the
			 marks of genuine authenticity. I fear it does not, because from what I can gather from the account, the picture was in some degree effaced by time when it was presented to
			 Antonio del Rincon,
    *According to Pilkington in his Dictionary of Painters, he was borne born in 1446 and died in 1500, of Guadalaxara, is named among the first reformers of Spanish art. He travelled to Rome, and made himself master of the elements which began to distinguish that school. At his return his success was equal to his endeavours; he was made painter to the court, chamberlain & Knight of St Jago, by Ferdinand the catholic. Of his works the greater part perished, and what remains is retouched. He left a son, Fendando, of some, though inferior name.
 who, at the suggestions of Columbus’s son Fernando supplied the defects and made such corrections and alterations,
    †or they were made by some other painter. Or perhaps the translation ought to be, that this picture was painted after the manner of del Rincon originally, & afterwards altered by another.
 as he conceived would exhibit the best resemblance of his father, and in this state it went to the engravers’ hands.
            I shall trouble you no further, but come immediately to the original account of the picture.
            “Este primer tomo lleva al principio el retrato del descubridor, dibujado y gravado con esmero. Entre muchos quadros y estampas que se venden falsamente por tales retratos, solo uno he visto que pueda serlo, y es el que se conserva en la casa del excelentisimo señor duque de Berwick y Liria, descendiente de nuestro héroe: figura del natural pintada al parecer en el siglo pasado por un mediano
			 copiante, pero en que  aparecen indicios de la mano de Antonio del Rincon, pintor célebre de los reyes católicos. Las señas dadas por
			 Fernando Colón del rostro de su padre han servido para elegir la efigie mas semejante, y para enmendar los defectos que se
			 advierten en algunas facciones, ó mal entendidas por el artífice, ó desfiguradas
			 por las injurias del tiempo.”
            At the bottom of the print is end engraved Mariano Maella lo dibuxó. Pilkington gives no account of him. The name of the engraver is
			 Fernando Selma.
            I beg of you sir, to have the goodness to examine this subject & compare the supposed genuineness of this portrait with that in De Bry’s work, which, I strongly suspect, from De Bry’s account of it, is of more satisfactory origin. If this should be the case, can I take the liberty of requesting the favour of you to take it from the work & forward it to me. I am
			 certain that no injury can arise to that nor the one of
			 Americus Vespusius,
			 and when Mr Fairman & Mr Kearny, who are to engrave them in the line, have done with them, they shall be promptly sent to you to be replaced in the works from which they came.
            The portrait of Columbus of which I have been speaking, has a youthful appearance, a smooth & beautiful face, & I fear does not exhibit those characteristic marks of age & expression which I presume Columbus himself possessed, northose, probably, of that given in De Bry’s work.
            I am compelled to be particular, because my work ought to bear a generally approved stamp of authenticity.
            Hoping to receive as early a reply as you can make it convenient, I remain with the highest respect & esteem,
            Dear sir, your obedt humb servtJoseph Delaplaine
          
          
            P.S. If I should be favoured with the portrait of Columbus contained in De Bry’s work & it should be preferred, I shall mention, of course, in the copy, that it was derived from your kindness.
          
        